Citation Nr: 1750066	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for headaches from August 9, 1972 to October 16, 2011 (claimed as residuals of a head injury, including light headedness, mood disorder, and anger dysfunction).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from July 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The June 2011 decision granted the Veteran's claim of entitlement to service connection for headaches and rated them initially as 0-percent disabling, i.e., as noncompensable, retroactively effective from August 9, 1972.  The June 2012 decision granted the Veteran an increased rating of 30 percent effective October 17, 2011, creating a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

In a subsequent March 2015 decision, the Board granted an initial 30 percent rating, that is, even as of August 9, 1972.  The Veteran appealed the Board's March 2015 decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the portion of the Board's decision that had not granted an initial rating exceeding 30 percent and remanding this portion of the claim back to the Board for readjudication in compliance with directives specified.  

In a June 2016 decision, the Board denied the Veteran's claim for an initial rating higher than 30 percent for his service-connected headache disability and remanded his derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU).  He appealed the Board's June 2016 decision to the Court.  

In an April 2017 Order, the Court granted another JMPR, again vacating the portion of the Board's decision that had not granted an initial rating higher than 30 percent and again remanding this portion of the claim back to the Board for readjudication in compliance with directives specified.

As concerning the derivative TDIU claim, it appears the Agency of Original Jurisdiction (AOJ) is continuing to develop this claim.  A Statement of the Case (SOC) has not been issued regarding this derivative claim, and in September 2017 correspondence the AOJ indicated to the Veteran's attorney that this derivative claim was still pending review by a Decision Review Officer (DRO).  As such, the Board is not adjudicating this derivative claim in this additional decision.


FINDING OF FACT

The Veteran's service-connected headaches resulted in very frequent, completely prostrating and prolonged attacks causing severe economic inadaptability from August 9, 1972 to October 16, 2011.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 percent for these service-connected headaches.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim being adjudicated in this decision, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

The Board has reviewed all of the evidence in the record, but with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding this claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


As this is an appeal from the initial rating assigned following the granting of service connection for this headache disability, "separate ratings can be assigned for separate periods of time based on facts found" - in other words, as mentioned, the rating for this disability may be "staged".  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's headache disability was rated pursuant to 38 C.F.R. § 4.124a, Code 8100, for migraine headaches.  This code assigns disability ratings based on the frequency of prostrating attacks.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  An evaluation of 50 percent is the maximum rating assignable under Code 8100.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6.

The rating criteria do not define "prostrating."  The Court has not undertaken to define "prostrating." "Prostration" is defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

III.  Analysis

The Veteran's service-connected headache disability is currently rated as 30-percent disabling for the initial rating period of August 9, 1972 to October 16, 2011.  See March 2015 Board decision.  He is seeking an initial rating of 50 percent.  The Board finds that, during the initial rating period at issue his headache disability more closely approximated a 50-percent rating.  

The Veteran has repeatedly and consistently stated he had experienced frequent debilitating headaches, which have caused him to miss work.  The Veteran submitted a May 2011 statement in which he indicated approximately a year after his separation form active service he could not stand to be around light.  In addition the Veteran was provided with a February 2013 Travel Board hearing.  The Veteran testified he had prostrating headaches once or twice a month.  The Veteran stated he did not initially seek treatment for these headaches because he was self-treating.  The Veteran reported he frequently had to miss work due to these headaches. 
 
The Veteran has submitted several statements from friends, family members, and co-workers describing his headache disability during the period on appeal.  The Veteran's ex-wife submitted a May 2011 statement indicating she had known the Veteran from 1973 to 1982 and that he had headaches four to five times a week which required him to go into a room with total darkness and silence.  The Veteran's nephew submitted a May 2011 statement indicating he had known the Veteran for 36 years and during that time had observed the Veteran complain of headaches and demand total silence and darkness.  The Veteran's wife submitted a May 2011 statement also stating the Veteran's headaches required him to lie in a dark room with total silence for hours.  

The Veteran's co-worker submitted an August 2012 statement indicating he worked with the Veteran during the 1980's and that the Veteran had excessive absenteeism.  He also indicated when the Veteran's headaches occurred he would have to find a room with total darkness and quiet.  The Veteran's co-worker indicated he felt the Veteran's headaches caused him to function less than his capabilities.  A co-worker from the 1970's submitted an August 2012 statement which indicated the Veteran was absent from work frequently due to his headaches and that his headaches appeared to be debilitating.  

Lay persons are competent to attest to factual matters of which he or she has first-hand knowledge (e.g., experiencing headaches and witnessing the Veteran have headaches).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran is competent to report that frequency and symptomatology of his headaches and his family members and co-workers are competent to report witnessing the Veteran's headache symptoms.

The Veteran was provided with VA examinations over the period on appeal.  The Veteran was provided with a July 2011 VA examination for his service-connected headache disability.  The examiner indicated the Veteran did not have any headaches in the last few years.  However, the Veteran explained in a November 2011 RO hearing that when he told the examiner that his headaches "subsided" he was trying to say that they had become less frequent not that they had stopped all together.  The Veteran also reported headaches that occurred three to four times a month that required him to lie down in a dark room.  The Veteran was provided with a January 2012 VA examination in which he reported that his headaches had been much more severe in prior years but that he was now only experiencing a prostrating headache once a month.  The Veteran's statement indicates he was experiencing prostrating headaches more than once a month for the period prior to January 2012, which includes the period on appeal.  

The Veteran submitted medical records from his private treatment providers.  An October 2011 private treatment record indicated the Veteran reported he had been having headaches for the past 39 years and that he was prescribed medication for his headache pain.  The Veterans private treatment provider provided a December 2011 statement which indicated that the Veteran reported headaches two to three times a month that were sometimes accompanied by nausea and dizziness.  The Veteran reported his headaches lasted 24 to 26 hours and that he had to lie down in a quiet room to get rid of them.  The private treatment provider concluded that the Veteran was totally incapacitated when these headaches start.  A November 2013 letter from the Veteran's private treatment provider noted that he had chronic headache pain since his active service.  The private treatment provider concluded the Veteran's headaches are migraines and render him disabled in terms of social and occupational functioning.

The Veteran submitted a February 2016 employment evaluation.  The Veteran reported from 1972 to 2007 he was having approximately four to five headaches a month lasting six to eight hours.  When he has a headache he had to go into a quiet room. The evaluator concluded the Veteran was only able to work as long as he did because he was getting accommodations because he worked several different part time jobs for friends and family.  The Veteran reported he had excessive absenteeism at his jobs.  The evaluator concluded the Veteran's headaches resulted in frequent completely prostrating and prolonged attacks productive of sever economic inadaptability since 1972. 

Although medication has been prescribed that may reduce the number of migraine headaches the Veteran experiences (either in terms of their frequency or severity, or both), "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria under 38 C.F.R. §  4.124a, Code 8100, do not explicitly contemplate the ameliorative effects of medication; therefore, an evaluation for migraine headaches should contemplate the frequency of characteristic prostrating attacks that would occur without medication. 

Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran had very frequent, completely prostrating and prolonged attacks of migraine headaches that were productive of severe economic inadaptability.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above an evaluation of 50 percent is the maximum rating assignable under Code 8100.  38 C.F.R. § 4.124a, Code 8100.  Consequently, a rating in excess of 50 percent cannot be assigned - at least on a schedular basis.  The Board also finds that there are no other potentially applicable codes as Code 8100 specifically governs the evaluation of headaches.  There also has not been any assertion that any 

other code is applicable.  Therefore, a schedular rating higher than 50 percent cannot be assigned.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code (DC) should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his headaches more closely approximated by the criteria for a 50 percent rating rather than a 30 percent rating under Code 8100.  As such, the criteria for an initial 50 percent schedular rating are met for the entire appeal period.  See 38 C.F.R. § 4.7.

IV.  Extra-schedular Consideration

The Board additionally has considered referring this claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension (C&P) Service or other appropriate authority for extra-schedular consideration, but has determined that no such special consideration is warranted.  There is no evidence of exceptional or unusual circumstances to warrant referring this claim for this special consideration.  38 C.F.R. §  3.321(b)(1).  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his migraines are considered under the appropriate Code; the rating criteria also contemplate his consequent functional and other impairment owing to his symptoms, including specifically in terms of his economic adaptability.  Hence, the rating criteria contemplate his symptomatology.  Moreover, according to 38 C.F.R. §  4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.  So although he also has reported missing a lot of time from work, owing to his headaches, this too, is contemplated by his schedular rating for this service-connected disability.

The assigned schedular evaluation for this service-connected disability therefore is adequate and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is  not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been entirely on an outpatient basis.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Lastly, also keep in mind the Veteran has a pending derivative claim for a TDIU, so to the extent he is additionally alleging that he is unemployable on account of this service-connected disability, this too is being considered already.



ORDER

A higher initial rating of 50 percent is granted for the service-connected headaches (claimed as residuals of a head injury to include light headedness, mood disorder, and anger dysfunction) from August 9, 1972 to October 16, 2011, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


